DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
With respect to claims 2 and 12, limitation “having the second carboxylic acid gas concentration until the process of connecting the solder bump and the second bump electrode to each other ends” is ambiguous because it is unclear what is meant by process ends. Specifically, it is confusing what is considered the end point of the connecting process? According to Applicant’s specification and process profiles in figures 5-6, the connection process ends after step S16 of opening to atmospheric pressure by introducing nitrogen. However, examiner notes that the second carboxylic acid gas concentration is not maintained until this end point and varies until the process ends. As seen in figures 5-6, the carboxylic acid gas concentration changes depending on steps S13 through S16. Consequently, it appears that the concentration should be claimed in terms of 
With respect to claims 3 and 13, limitations “the inside of the furnace has a concentration less than” and “at end point of the process of connecting
With respect to claims 4 and 14, recited feature of “an end point of the process of connecting…” renders the claims indefinite because the scope of what is meant by “an end point of the process” is not clear for substantially same reasons as explained above. Applicant’s specification fails to provide any guidance in terms of the claimed end point. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: a pressure inside of the furnace is kept at predetermined pressure lower than atmospheric pressure during the removing the oxide film.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (US 8191758, “Sawada”) in view of Samson et al. (Fluxless Chip Join Process using Formic acid in a Continuous Mass Reflow Furnace, IEEE Electronic Components and Technology Conference, 2016, see attached NPL, “Samson”).
Regarding claim 1, Sawada discloses a semiconductor device manufacturing method (abstract) comprising:

exhausting gas from an inside of a furnace in which the stacked body is placed to a reduced pressure below atmosphere (col. 4, lines 10-15; col. 8, lines 1-4);
removing an oxide film on a surface of the solder bump, by setting a temperature of the inside of the furnace to fall within a range of a reduction temperature or more at which a carboxylic acid expresses a reduction action, and
less than a melting temperature at which the solder bump is melted (col. 4, lines 33-49; col. 5, lines 27-47), and concurrently introducing into the inside of the furnace a reducing gas containing a carboxylic acid gas and an inert nitrogen gas such that the inside of the furnace has a first carboxylic acid gas concentration (e.g. 0.9 to 2.8 vol%, col. 11, lines 35-63; Table 2- samples);
raising the temperature of the inside of the furnace up to the melting temperature; and performing a process of connecting the solder bump and the second bump electrode to each other, by keeping the temperature of the inside of the furnace at the melting temperature or more to melt the solder bump (col. 6, lines 44-60; col. 9, lines 13-30; claim 1).
Samson (also drawn to manufacturing a semiconductor device by reflow) teaches thermal and formic acid profile development and recognizes formic acid concentration as a critical process parameter (pg. 575- right column), wherein the temperature inside the furnace is raised to the melting temperature of solder while concurrently lowering formic acid concentration (pg. 577- fig. 4- improved process- blue zones 3-5). Samson discloses that the formic acid concentration peaks in zone 3 before reflow, and is significantly reduced near reflow temperature and minimized in the cool down sections to prevent new oxide-formic acid reaction, thereby eliminating crystals on solder surface (pg. 577- right column). It is noted that lower formic acid concentration (fig. 4) is still effective to achieve reduction on the oxide film of the solder bumps. Then, Samson continues the process by keeping the furnace temperature at the solder melting temperature or higher to melt and connect the solder bumps, subsequently cooling at the end (fig. 4). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to lower the carboxylic acid gas from a first concentration to a second concentration inside of the furnace while raising the temperature to the solder melting temperature in the method of Sawada in order to prevent new oxide-formic acid reaction thereby eliminating undesired crystals on solder bumps surfaces, as suggested by Samson. Accordingly, Sawada as modified by 
As to claims 2-3, Samson discloses that the second carboxylic acid gas concentration is kept for at least some time during melting the solder bump at the melting temperature (fig. 4). Examiner notes that claims are indefinite in scope as explained above.    
As to claims 4-5, Sawada discloses that the pressure inside the furnace is kept at predetermined pressure lower than atmospheric pressure during the removing the oxide film. Sawada discloses exemplary reduced pressure range of 5 x 103 to 3 x 104 Pa (col. 8, lines 13-15), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
As to claims 6-7, Sawada discloses exemplary first formic acid concentration of 2.8 vol% (Table 2- sample 6), which meets the claimed range of 0.6 vol% or more and 9.2 vol% or less. Sawada as modified by Samson above includes reducing to a second lower formic acid concentration, which encompasses <2.8% and overlaps with the recited range (e.g. second concentration of 1.0 vol% falls within 0.6 to 2.8%). In the case where the claimed 
As to claim 8, Sawada discloses that the solder bumps are made of lead-free Sn-based alloy (col. 3, lines 22-25). Examiner takes official notice with respect to electrodes made of copper or nickel since these metals are conventionally known to be used as metallization, lands or pads in the art of semiconductor device manufacturing.
As to claims 9-10, both Sawada and Samson discloses formic acid.
Regarding claim 11, Sawada discloses a semiconductor device manufacturing method (abstract) comprising:
forming a stacked body by stacking a first semiconductor elemental device 2 that includes a first bump electrode and a solder bump 1 provided on the first bump electrode, and a second semiconductor element device 4 that includes a second bump electrode and second solder bumps 3, and temporarily fixing the solder bump and the second bump electrode to each other (fig. 1B; col. 2, lines 26-30, 48-55; col. 3, lines 5-15);
exhausting gas from an inside of a furnace in which the stacked body is placed to a reduced pressure below atmosphere (col. 4, lines 10-15; col. 8, lines 1-4);
removing an oxide film on a surface of the solder bump, by setting a temperature of the inside of the furnace to fall within a range of a reduction temperature or more at which a carboxylic acid expresses a reduction action, and

raising the temperature of the inside of the furnace up to the melting temperature; and performing a process of connecting the solder bump and the second bump electrode to each other, by keeping the temperature of the inside of the furnace at the melting temperature or more to melt the solder bump (col. 6, lines 44-60; col. 9, lines 13-30; claim 1).
Sawada does not mention controlling the amount of carboxylic acid gas and stepwise lowering a carboxylic acid gas concentration of the inside of the furnace down to a second carboxylic acid gas concentration at a start point of the furnace temperature being at the solder melting temperature or more. However, such technique is known in the art. Samson (also drawn to manufacturing a semiconductor device by reflow) teaches thermal and formic acid profile development and recognizes formic acid concentration as a critical process parameter (pg. 575- right column), wherein the temperature inside the furnace is raised to the melting temperature of solder while stepwise lowering formic acid concentration (pg. 577- fig. 4- improved process- blue zones 3-5). Samson discloses that the formic acid concentration peaks in zone 3 before reflow, and is significantly reduced near reflow temperature and minimized in the cool down sections to prevent new oxide-formic acid reaction, thereby eliminating crystals 
As to claims 12-13, Samson discloses that the second carboxylic acid gas concentration is kept for at least some time during melting the solder bump at the melting temperature (fig. 4). Examiner notes these claims are indefinite in scope.    
As to claims 14-15, Sawada discloses that the pressure inside the furnace is kept at predetermined pressure lower than atmospheric pressure during the 3 to 3 x 104 Pa (col. 8, lines 13-15), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
As to claims 16-17, Sawada discloses exemplary first formic acid concentration of 2.8 vol% (Table 2- sample 6), which meets the claimed range of 0.6 vol% or more and 9.2 vol% or less. Sawada as modified by Samson above includes reducing to a second lower formic acid concentration, which encompasses <2.8% and overlaps with the recited range (e.g. second concentration of 1.0 vol% falls within 0.6 to 2.8%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05.
As to claim 18, Sawada discloses that the solder bumps are made of lead-free Sn-based alloy (col. 3, lines 22-25). Examiner takes official notice with respect to electrodes made of copper or nickel since these metals are conventionally known to be used as metallization, lands or pads in the art of semiconductor device manufacturing.
As to claims 19-20, both Sawada and Samson discloses formic acid.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735